                                                    Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 1 of 10




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6
                                              mk@kindlaw.com
                                              George Haines, Esq.
                                         7    Nevada Bar No. 9411
                                         8    FREEDOM LAW FIRM
                                              8985 S. Eastern Ave., Suite 350
                                         9    Henderson, NV 89123
                                         10   (702) 880-5554
                                              (702) 385-5518 (fax)
                                         11
8860 South Maryland Parkway, Suite 106




                                              ghaines@freedomlegalteam.com
                                         12   Attorney for Michael Sunder
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14                       UNITED STATES DISTRICT COURT
                                         15
                                                                       DISTRICT OF NEVADA

                                         16   Michael Sunder,                              Case No.:
                                         17                Plaintiff,                      Complaint for damages under the Fair
                                         18         v.                                     Debt Collection Practices Act, 15
                                                                                           U.S.C. § 1692 et seq. and related
                                         19   Jonathan Neil & Associates, Inc.,            causes of action
                                         20
                                                           Defendant.                      Jury trial demanded
                                         21
                                         22                                       Introduction
                                         23    1.   In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.
                                         24         (the “FDCPA”), Congress found abundant evidence of the use of abusive,
                                         25         deceptive, and unfair debt collection practices by many debt collectors, and
                                         26         determined that abusive debt collection practices contribute to bankruptcies,
                                         27         marital instability, the loss of jobs, and invasions of individual privacy. The
                                              ___________________
                                              COMPLAINT                             —1—
                                                    Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 2 of 10




                                         1          FDCPA is intended to eliminate abusive debt collection practices by debt
                                         2          collectors. The Act ensures that law-abiding debt collectors are not
                                         3          competitively disadvantaged, and protects consumers against debt collection
                                         4          uniformly among the States.
                                         5     2.   Michael Sunder (“Plaintiff”), by counsel, brings this action to challenge the
                                         6          actions of Jonathan Neil & Associates, Inc. (“Defendant”), with regard to
                                         7          Defendant’s unlawful attempts to collect debt from Plaintiff, causing harm to
                                         8          Plaintiff.
                                         9     3.   Plaintiff makes these allegations on information and belief, with the exception
                                         10         of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
8860 South Maryland Parkway, Suite 106




                                         11         knowledge.
                                         12    4.   While many violations are described below with specificity, this Complaint
       Las Vegas, Nevada 89123




                                         13         alleges violations of the statutes cited in their entirety.
             KIND LAW




                                         14    5.   Unless otherwise stated, all the conduct engaged in by Defendant took place
                                         15         in Nevada.
                                         16    6.   Any violations by Defendant was knowing, willful, and intentional, and
                                         17         Defendant did not maintain procedures reasonably adapted to avoid any such
                                         18         violations.
                                         19                                  Jurisdiction and Venue
                                         20    7.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
                                         21         jurisdiction).
                                         22    8.   This action arises out of Defendant’s violations of the FDCPA.
                                         23    9.   Defendant is subject to personal jurisdiction in Nevada, as it is registered with
                                         24         the Nevada Secretary of State and conducts business in Nevada, and attempted
                                         25         to collect debt from Plaintiff in Nevada.
                                         26    10. Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving
                                         27         rise to this complaint occurred in Nevada.
                                              ___________________
                                              COMPLAINT                               —2—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 3 of 10




                                         1                                            Parties
                                         2     11. Plaintiff is a natural person who resides in Clark County, Nevada.
                                         3     12. Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by
                                         4         15 U.S.C. § 1692a(3).
                                         5     13. Defendant is a company that offers debt collection services.
                                         6     14. Defendant uses an instrumentality of interstate commerce or the mails in a
                                         7         business the principal purpose of which is the collection of debts, or who
                                         8         regularly collects or attempts to collect, directly or indirectly, debts owed or
                                         9         due or asserted to be owed or due another and is a debt collector as defined by
                                         10        15 U.S.C. § 1692a(6).
8860 South Maryland Parkway, Suite 106




                                         11                                   Factual Allegations
                                         12    15. Plaintiff is a disabled veteran and works as a massage therapist at a
       Las Vegas, Nevada 89123




                                         13        chiropractic office. His wife is a stay at home mother.
             KIND LAW




                                         14    16. In or around September 2019 Plaintiff was involved in a car accident for
                                         15        which he is alleged to have become liable for debt to another motorist’s
                                         16        insurance company (the “debt”).
                                         17    17. The debt was incurred primarily for personal, family or household purposes
                                         18        and the debt is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
                                         19    18. The validity of the alleged debt is immaterial to this action, and Plaintiff
                                         20        currently takes no position as to its validity.
                                         21    19. Sometime thereafter, Defendant was assigned the right to collect on the debt.
                                         22            Defendant engaged in abusive and harassing collection tactics
                                         23             and made false representations in an attempt to collect debt
                                         24    20. In February 2014, Plaintiff received a letter from AAA saying that he was
                                         25        responsible for a debt in connection with the car accident.
                                         26    21. Plaintiff attempted to make a payment arrangement but was told he would be
                                         27        contacted by a collection agent.
                                              ___________________
                                              COMPLAINT                               —3—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 4 of 10




                                         1     22. In March 2020, Defendant sent Plaintiff a letter that he must make a payment
                                         2         arrangement or else Defendant will report Plaintiff to the DMV and Plaintiff's
                                         3         driver’s license will be suspended.
                                         4     23. Plaintiff immediately tried to contact Defendant.
                                         5     24. In May 2020, Defendant again sent a letter to Plaintiff, this time making a
                                         6         settlement offer.
                                         7     25. Plaintiff tried several times to call Defendant but he received no response or
                                         8         call back.
                                         9     26. Finally, in early July 2020, Defendant called Plaintiff back.
                                         10    27. During the call, Defendant never made the proper disclosures required under
8860 South Maryland Parkway, Suite 106




                                         11        the FDCPA.
                                         12    28. An offer was made by Defendant for a payment arrangement of $250 a month.
       Las Vegas, Nevada 89123




                                         13    29. A few days later, Plaintiff called Defendant back.
             KIND LAW




                                         14    30. Defendant now agreed to accept $100 a month, given the ongoing coronavirus
                                         15        pandemic.
                                         16    31. Plaintiff said that his main concern was that his license will not be suspended
                                         17        and wanted to make sure that if he agreed to pay $100 a month that that will
                                         18        satisfy the DMV and so his license will not be suspended.
                                         19    32. Defendant assured Plaintiff that it will work with Plaintiff to make sure the
                                         20        DMV would be satisfied based on the agreement for a payment arrangement.
                                         21    33. The parties agreed to the following payment plan: $100 a month until $8,300.
                                         22        Defendant's agent assured Plaintiff that he would put the agreement in his
                                         23        notes so any future employees would see that that was the agreement.
                                         24    34. However, Defendant said, it was not able to change the form amounts so the
                                         25        amount on the agreement paperwork will be higher.
                                         26    35. Defendant then sent Plaintiff a contract to sign that he will pay $250 a month
                                         27        until he pays $10,934.74.
                                              ___________________
                                              COMPLAINT                            —4—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 5 of 10




                                         1     36. Defendant, again, assured Plaintiff that so long as he signs that agreement and
                                         2         pays the $100 a month, then “we’re good” and Plaintiff will be able to work
                                         3         it out with the DMV and so long as it is accepted by the DMV there will not
                                         4         be an issue.
                                         5     37. Plaintiff signed the agreement and made his first payment.
                                         6     38. Plaintiff immediately contacted the DMV with the settlement paperwork.
                                         7     39. The DMV said it will accept the paperwork and release any suspension
                                         8         process but that Defendant would need to fax the release directly.
                                         9     40. Plaintiff called Defendant and asked Defendant to fax the release to the DMV.
                                         10    41. Defendant refused unless Plaintiff agreed to pay more money per month.
8860 South Maryland Parkway, Suite 106




                                         11    42. Defendant now said that the agreement for $100 a month until $8,300 was
                                         12        rejected and that agreement no longer existed.
       Las Vegas, Nevada 89123




                                         13    43. Defendant said that Plaintiff needed to pay $250 a month and that the overall
             KIND LAW




                                         14        amount was $9,800.
                                         15    44. Defendant threatened that the file was now being processed for “legal action”
                                         16        against Plaintiff unless he agreed to pay $250 a month since there was no
                                         17        agreement.
                                         18    45. Having no choice, Plaintiff paid the $250 amount.
                                         19    46. Plaintiff again called the DMV for guidance. The DMV said that even if not
                                         20        faxed directly from Defendant, it would still accept a copy of the agreement
                                         21        that was notarized from Defendant.
                                         22    47. Plaintiff called Defendant who said that they have an office policy not to
                                         23        notarize any documents unless Plaintiff paid $8,000. Plaintiff asked to speak
                                         24        to a supervisor. Defendant’s agent refused and hung up on Plaintiff.
                                         25    48. On July 25, 2020, Plaintiff's license and vehicle registration expired because
                                         26        Defendant refused to honor its agreement.
                                         27
                                              ___________________
                                              COMPLAINT                            —5—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 6 of 10




                                         1                                       Plaintiff’s damages
                                         2     49. Plaintiff has suffered emotional distress and mental anguish as a result of
                                         3         Defendant’s actions described herein. In addition, Plaintiff incurred out-of-
                                         4         pocket costs and time in attempts to dispute Defendant’s actions. Plaintiff
                                         5         incurred additional damages associated with Defendant refusing to work with
                                         6         Plaintiff to have the DMV release its suspension notwithstanding the
                                         7         agreement Defendant made with Plaintiff. The vehicle is Plaintiff's and his
                                         8         family’s    only   vehicle.     Plaintiff   further   suffered   humiliation   and
                                         9         embarrassment when Plaintiff’s license and registration were suspended (even
                                         10        though he made arrangements to avoid this) and when Plaintiff needed to seek
8860 South Maryland Parkway, Suite 106




                                         11        the help of others, including friends, family, and an attorney, because Plaintiff
                                         12        felt helpless against Defendant.
       Las Vegas, Nevada 89123




                                         13                                          Count One
             KIND LAW




                                         14                           Fair Debt Collection Practices Act
                                         15                                15 U.S.C. §§ 1692 et seq.
                                         16    50. Plaintiff repeats, re-alleges, and incorporates by reference, all other
                                         17        paragraphs of the Complaint as though fully stated herein.
                                         18    51. Defendant’s conduct also violated § 1692d in that Defendant engaged in
                                         19        conduct the natural consequence of which was to harass, oppress, or abuse
                                         20        any person in connection with the collection of a debt. Specifically,
                                         21        Defendant’s confusing processes, settlement offer that was accepted but later
                                         22        rejected, unfair “office policies,” refusal to work with Plaintiff to have the
                                         23        DMV satisfied by either faxing or notarizing the paperwork, and other blatent
                                         24        misrepresentations had the natural consequence to harass, oppress, or abuse a
                                         25        consumer.
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                               —6—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 7 of 10




                                         1     52. Defendant’s conduct violated § 1692e by using false, deceptive, and
                                         2         misleading representations and means in connection with the collection of any
                                         3         debt.
                                         4     53. Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant falsely
                                         5         represented the amount and the legal status of the debt .
                                         6     54. Defendant’s conduct violated § 1692e(5) by threatening to take action against
                                         7         Plaintiff which could not be legally taken in connection with the debt.
                                         8     55. Defendant’s conduct violated § 1692e(10) in that Defendant employed
                                         9         various false representations and deceptive means in an attempt to collect the
                                         10        debt from Plaintiff.
8860 South Maryland Parkway, Suite 106




                                         11    56. Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
                                         12        and unconscionable means to collect a debt .
       Las Vegas, Nevada 89123




                                         13    57. Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant
             KIND LAW




                                         14        attempted to collect an amount not expressly authorized by the agreement
                                         15        creating the debt or permitted by law.
                                         16    58. The foregoing acts and omissions constitute numerous and multiple violations
                                         17        of the FDCPA, including but not limited to each and every one of the above-
                                         18        cited provisions of the FDCPA.
                                         19    59. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
                                         20        actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
                                         21        $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s
                                         22        fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
                                         23                                Second Cause of Action
                                         24                                  Breach of Contract
                                         25    60. Plaintiff repeats, re-alleges, and incorporates by reference all previous
                                         26       paragraphs.
                                         27
                                              ___________________
                                              COMPLAINT                             —7—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 8 of 10




                                         1     61. Defendant breached the agreement when it refused to honor the agreement to
                                         2        work with Plaintiff to satisfy the DMV and when Defendant refused to honor
                                         3        the agreement, saying that Plaintiff would need to pay more.
                                         4     62. As a result of Defendant’s breach of contract, Plaintiff has suffered actual
                                         5        damages in an amount to be determined at trial, plus loss of use and
                                         6        consequential damages in an amount to be determined at trial.
                                         7     63. Plaintiff is entitled to recover attorneys’ fees under NRS 18.010(2)(a) if he
                                         8        recovers less than $20,000.00, as well as under the terms of the contracts.
                                         9                                  Second Cause of Action
                                         10                               Breach of Implied Contract
8860 South Maryland Parkway, Suite 106




                                         11    64. Plaintiff repeats, re-alleges, and incorporates by reference all above paragraphs.
                                         12    65. “Where the terms of a contract are literally complied with but one party to the
       Las Vegas, Nevada 89123




                                         13       contract deliberately countervenes the intention and spirit of the contract, that
             KIND LAW




                                         14       party can incur liability for breach of the implied covenant of good faith and
                                         15       fair dealing.” Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 107 Nev. 226,
                                         16       232 (1991).
                                         17    66. Every contract contains an implied covenant requiring that neither party act to
                                         18       disrupt the other’s ability to enjoy the benefit of the bargain. Furthermore,
                                         19       where a contract provides one of the parties with discretion or sole authority to
                                         20       carry out obligations under the agreement for the benefit of the other party, the
                                         21       party enjoying such discretion and authority may not abuse it or exercise it in
                                         22       such a manner so as to deprive the other party of the benefits of the contract.
                                         23    67. Defendant breached the implied covenant of good faith and fair dealing when
                                         24       it, among other things, refused to honor the agreement to work with Plaintiff to
                                         25       satisfy the DMV and when Defendant refused in bad faith to honor the
                                         26       agreement, saying that Plaintiff would need to pay more.
                                         27
                                              ___________________
                                              COMPLAINT                              —8—
                                                   Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 9 of 10




                                         1     68. By failing to meet its obligation to in good faith attempt to uphold the intention
                                         2        and spirit of the contract, Defendant breached the implied covenant of good
                                         3        faith and fair dealing.
                                         4     69. As a direct result of Defendant’s breaches of the implied covenant of good faith
                                         5        and fair dealing, Plaintiff suffered damages in an amount to be determined at
                                         6        trial.
                                         7     70. Defendant’s conduct was oppressive, malicious, and fraudulent such that an
                                         8        award of punitive damages is justified in order to punish Defendant and deter
                                         9        others from like conduct.
                                         10                                        Prayer for relief
8860 South Maryland Parkway, Suite 106




                                         11    71. WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                         12         and Plaintiff be awarded damages under the FDCPA from Defendant, as
       Las Vegas, Nevada 89123




                                         13         follows:
             KIND LAW




                                         14                • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
                                         15                • An award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
                                         16                   § 1692k(a)(2)(A);
                                         17                • An award of costs of litigation and reasonable attorney’s fees,
                                         18                   pursuant to 15 U.S.C. § 1692k(a)(3); and
                                         19                • Any other relief that this Court deems just and proper.
                                         20    72. WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                         21         and Plaintiff be awarded damages under Plaintiff's state law claims from
                                         22         Defendant, as follows:
                                         23                • Actual damages in an amount to be determined at trial;
                                         24                • Consequential damages in an amount to be determined at trial;
                                         25                • Punitive damages in an amount to be determined at trial;
                                         26                • Attorneys’ fees and costs; and
                                         27                • Any other relief the Court may deem just and proper.
                                              ___________________
                                              COMPLAINT                                —9—
                                                  Case 2:20-cv-01603-JAD-VCF Document 1 Filed 08/30/20 Page 10 of 10




                                         1                                       Jury Demand
                                         2     73. Pursuant to the seventh amendment to the Constitution of the United States of
                                         3         America, Plaintiff is entitled to, and demands, a trial by jury.
                                         4      Dated: August 30, 2020.
                                         5                                            Respectfully submitted,

                                         6                                            KIND LAW
                                         7
                                                                                      /s/ Michael Kind
                                         8                                            Michael Kind, Esq.
                                         9                                            8860 South Maryland Parkway, Suite 106
                                                                                      Las Vegas, Nevada 89123
                                         10                                           Attorney for Michael Sunder
8860 South Maryland Parkway, Suite 106




                                         11
                                         12
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                            — 10 —
